DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 8, 9, 12, 14-17 have been amended, new claim 21 has been added, and therefore claims 1-21 are currently under consideration in the application.

Claim Objections
3.	Claim 21 is objected to because of the following informalities: claim 21 includes the limitation “wherein power of each heating element can be controlled”, which is not a positive recitation, and therefore it is suggested to replace this limitation with --wherein power of each heating element is controlled-- or --wherein power of each heating element is controllable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 12-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
by Hwang et al. (US Patent No. 9,631,248).
Regarding claim 12, Hwang et al. teaches a heating system (see abstract) for 
heating blanks (i.e. steel plate(s), see abstract and column 4, lines 1-57) in a production line (see figure 2), the heating system comprising: a furnace (i.e. second furnace 300, see figure 2 and column 5, lines 27-59); a conveyor system (roll conveyors 210 and 310, see figure 2 and column 4, lines 38-56 and column 5, lines 42-54) for conveying the blanks through the furnaces (200 and 300); and a preheating system  (i.e. first furnace 200, see figure 2 and column 4, lines 9-56) located upstream from the furnace (300, see figure 2); said preheating system or  first furnace (200) comprising two heating zones (200a and 200b, see figure 2 and column 4, lines 20-37) with each provided with an array of high frequency heating coils (220, see figure 2 and column 4, lines 20-30); wherein each zone’s high frequency heating coils that are operative and adjustable for achieving targeted temperatures by a separate inverter, thereby allowing each zone’s high frequency heating coils to be selectively turned on and off independently to direct heat at one or more zones of a blank (i.e. steel plate) while  directing heat at one or more other preselected zones of the blank is prevented or minimized (see column 4, lines 9-56); and wherein the conveyor system (i.e. roll conveyors 210 that comprises rolls 210a and 210b) is configured to temporarily retain the blank in a predetermined preheating location  (200, see figure 2) upstream from the furnace (300, see figure 2).  
            Regarding claim 13, Hwang et al. teaches a heating system that comprises (roll conveyors 210 and 310, see figure 2 and column 4, lines 38-56 and column 5, lines 42-54) for conveying the blanks through the furnaces (200 and 300) configured to temporary retain the blank or steel plate or keeping the blank stationary in any one of the first or preheating furnace (200) and the heating or second furnace (300) by mere application of a stop button or a switch; and any of such stop button or a switch reads on the claimed stopping elements since no particular structure has being claimed.
	Regarding claim 14, Hwang et al. teaches an array of an array of high frequency heating coils (220, see figure 2 and column 4, lines 20-30) for preheating the steel plate or black, and eventhough, Hwang et al. in the figures does not necessarily show how said heating coils are built or mounted inside the furnace, however providing a mount or base and a support structure to hold the high frequency heating coils in the furnace body of Hwang et al. would have been inherent since said feature is well known in the art. Also see MPEP 2112.
	Regarding claim 15, Hwang et al. teaches an array of high frequency heating coils (220, see figure 2 and column 4, lines 20-30) which is a type of electric heaters; thereby meeting substantial all aspects of the claim. 
 	Regarding claims 16 and 17, Hwang et al. teaches a heating system in which any one of the first furnace (200) and the second furnace is operable to be heated to a temperature of about 450° C to 750° C, which encompasses scope of the temperature ranges 300° C to 820° C and 500° C to 700° C, recites in claims 16 and 17 respectively.
	Regarding claim 18, Hwang et al. does not particularly teach that the preheating of the blank or steel plate is done in 10 seconds or less; however the claim limitation as set forth only constitutes the manner or operating the claim apparatus; furthermore, it is well settled that  an apparatus claims cover what a device is, not what a device does, and  claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114. II. In this instant case the heating system of Hwang et al. is capable of preheating the blank or steel plate within 10 seconds or less just by mere adjusting the temperature setting and/or a timer as required. In addition; said preheating time would be dictated by the type of the configuration of workpiece being heat treated.
	Regarding claim 21, Hwang et al. teaches a heating system in which the power of each heating element (220, see figure 2) is controllable to allow different temperatures or temperature targets to be achieved through adjustment of output of an inverter to be applied to the blank or steel plate (see column 4, lines 20-37).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent No. 9,631,248) as applied to claim 1 above and further in view of Dörr (US Patent No. 9,010,524).
Regarding claims 19 and 20, Hwang et al. fails to teach a heating system that comprises stopping elements that are retractable pins configured to be displaceable in an up-and-down motion for retaining the blank in the preheating location; and wherein the stopping elements are elevating bars configured to lift the blank perpendicularly to a conveying direction.  However, Dörr,  teaches a roller conveyor (11, see Dörr, abstract, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) for conveying a workpiece or a metal piece through a manufacturing line such as an annealing, hot forming or a vehicle components production line  (see Dörr, column 1, liners 40-67), wherein the conveyor comprises a workpiece stopping or the retaining elements in a form of retractable pins or in a form of elevating bars (1, see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) configured to be displaceable in an up-and-down motion for retaining the blank in a predetermined location and configured to be displaceable in an up-and-down to lift the blank perpendicularly to a conveying direction  that meets the claimed requirements (see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c). 
It would have been obvious to one of ordinary skill in the art at the time invention 
was made to modify the heating system of Hwang et al. to use a conveyor system that comprises a workpiece or a blank stopping or  retaining  elements in a form of  retractable pins or in a form of elevating bars as exemplified by Dörr and that would allow flexible adaptation to the conveying conditions as well as to achieve the desired stopping or positioning requirements of the workpiece being process by the production system (see Dörr,  column 2, lines 16-41).

8.	Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. (US Patent No. 8, 733,144).
Regarding claims 1, 6 and 8, Pohl et al. teaches a method for manufacturing a 
steel component from a blank (see abstract), the method comprising: placing a blank (5a, see 2 and 3 and column 6, lines 8-43) on a conveyor system (see figures 2 and 3 shows a conveyor means indicated by the big arrow for transferring the blank 5a through the heat treatment system), the blank comprising a first zone (i.e. ends region 10/10 of the blank 5a, see figures 2 and 3; and ends region 21/22 of the blank  20, see figure 4) and having a first length (which corresponds to thickness in the longitudinal direction) and a second zone (.e. mid region 9 of the blank 5a, see figure 2 and 3; and  mid region 23 of the blank 20, see figure 4) having a second length (which corresponds to thickness in the longitudinal direction), the second length being greater than the first length (see figures 2-4 shows as such); applying heat to both the first and second regions (10 and 9, see figures 2 and 3 and column 6, lines 8-29)  in the heating station (8, see figure 2 and 3) such the second region is heated to a temperature greater than a temperature of the first region (see column 6, lines 20-29); and conveying the blank through a furnace, and wherein the preheating comprises retaining the blank at a predetermined preheating location (note during the preheating of the blank in the  heating station 8 the blank is retained therein or in other works a residence time is allowed during heating of the blank 5a in the heating station and the description in column 6, lines 20-29 adequately suggest that).
Though Pohl et al. as depicted in figures 2-4, illustrates the differences between the first zone or region and the second zone or region of the blank (5a) in terms of length and not necessarily in terms of thickness as claimed, however clear correspondence or equivalence  between the shorter first region of Pohl et al. and the claimed thinner first zone; and the longer second region of Pohl et al. and the claimed thicker second zone respectively would been obvious to one of ordinary skill in the art at the time the invention was made, especially when the longer second region (i.e. mid region 9) of Pohl et al. is heated to a temperature greater than the shorter first region (i.e. ends region 10/10) of Pohl et al. in the same manner as claimed.
	Regarding claim 2, Pohl et al. teaches a method that comprises retaining the blank (5a) while being preheated in the heating station 8 for a predetermined period of time (see column 6, lines 20-29); and any means for retaining or keeping the blank stationary while being preheated reads on the claimed stopping elements since no particular structure has being claimed.
 	Regarding claim 5, Pohl et al. teaches in figure 3 shows a method that comprises retaining the blank (5a) for a predetermined time in the heating station (8) while being preheated and with the conveyance system stopped within that predetermined period of time (also see column 6, lines 20-29).  
	Regarding claim 7, Pohl et al. teaches a method in which the whole blank to include the shorter first region (i.e. ends region 10/10) and the longer second region (i.e. mid region 9) are preheated in the heating station (8, see column 6, lines 20-29); thereby meeting all aspect of the claim.
	Regarding claim 9, Pohl et al. teaches a method in which in the preheating step comprises heating at least one zone above Ac3 temperature and at least one zone above below an Ac3 temperature, and therefore teaching a method that encompasses 
the scope of the claim (see column 6, lines 20-29). 
	Regarding claim 10, Pohl et al. teaches a method, wherein the preheating in the 
heating station (8, see figure 3) is done within 30 second which overlaps with the 
claimed in 25 seconds (see column 6, lines 56-59), however, it is well settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Also see MPEP 2144.05.
           Regarding claim 11, Pohl et al. teaches a method, further comprising: transferring the heated blank (5a, see figure 3) to a press tool (11) for hot deforming the blank; and quenching the blank (see column 5, lines 52-55 and column 6, lines 26-29).  

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. (US Patent No. 8, 733,144) as applied to claim 1 above and further in view of Dörr (US Patent No. 9,010,524).
Regarding claims 3 and 4, Pohl et al. fails to teach a method that comprises using stopping elements that are retractable pins configured to be displaceable in an up-and-down motion for retaining the blank in the preheating location; and wherein the stopping elements are elevating bars configured to lift the blank perpendicularly to a conveying direction.  However, Dörr,  teaches a roller conveyor (11, see Dörr, abstract, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) for conveying a workpiece or a metal piece through a manufacturing line such as an annealing, hot forming or a vehicle components production line  (see Dörr, column 1, liners 40-67), wherein the conveyor comprises a workpiece stopping or the retaining elements in a form of retractable pins or in a form of elevating bars (1, see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) configured to be displaceable in an up-and-down motion for retaining the blank in a predetermined location and configured to be displaceable in an up-and-down to lift the blank perpendicularly to a conveying direction  that meets the claimed requirements (see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c). 
It would have been obvious to one of ordinary skill in the art at the time invention 
was made to modify the system used in the process of Pohl et al.  to use a conveyor system that comprises a workpiece or a blank stopping or retaining elements in a form of retractable pins or in a form of elevating bars as exemplified by Dörr and that would allow flexible adaptation to the conveying conditions as well as to achieve the desired stopping or positioning requirements of the workpiece being process by the production system (see Dörr, column 2, lines 16-41).
Response to Arguments
10.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on the primary reference to Sikora et al. (US 2012/0152410) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments to the independent claims 1 and 12; new grounds of rejection have been presented in this instant office action, with Hwang et al. (US Patent No. 9,631,248) and (US Patent No. 8, 733,144) as the respective primary references.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is 
available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733